 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                               No. 2:90-cv-0520 KJM DB P
12                         Plaintiffs,
13              v.
14   EDMUND G. BROWN, JR., et al.,
15                         Defendants.
16
     JASPER F. WILSON,                                    No. 1:15-cv-1424 DAD BAM (PC)
17
                           Plaintiff,
18
                v.                                        ORDER
19
     JEFFREY BEARD, et al.,
20
                           Defendants.
21

22

23              Examination of the above-entitled actions reveals that these cases are related within the
24   meaning of Local Rule 123(a). The actions involve the same property, transaction or event and
25   similar questions of fact and law. Accordingly, assignment of the matters to the same judge is
26   likely to effect a substantial saving of judicial effort and is also likely to be convenient for the
27   parties.
28
                                                         1
 1          The parties should be aware that relating the cases under Local Rule 123 merely has the
 2   result that the actions are assigned to the same judge; no consolidation of the actions is effected.
 3   Under the regular practice of this court, related cases are generally assigned to the judge and
 4   magistrate judge to whom the first filed action was assigned.
 5          Therefore, IT IS ORDERED that the action denominated as Wilson v. Beard, et al., Case
 6   No. 1:15-cv-1424 DAD BAM (PC), is reassigned to the undersigned and to Magistrate Judge
 7   Deborah Barnes for all further proceedings, and any dates currently set in the reassigned case
 8   only are hereby VACATED. Henceforth, the caption on documents filed in the reassigned case
 9   shall be shown as Wilson v. Beard, Case No. 1:15-cv-1424 KJM DB P.
10          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate adjustment in
11   the assignment of civil cases to compensate for this reassignment. Any and all dates currently set
12   before any judge to whom Wilson is currently assigned only are hereby vacated.
13          IT IS SO ORDERED.
14   DATED: October 23, 2018.
15

16
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
